OliveR, Judge:
These appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the mer*743chandise covered by the above appeals for reappraisement consists of guitars exported from Japan subsequent to February 27, 1958.
That guitars are not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the said merchandise was entered for consumption subsequent to February 27, 1958.
That on or about the dates of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the buying commission, as stated on the invoice.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may be submitted for decision upon this stipulation.
The stipulated facts establish that the proper basis for appraisement of the merchandise, as hereinabove identified, is export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is the appraised value, less the buying commission, as stated on the invoice.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.